DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 12/16/2021 has been entered and made of record.
Claims 15-22 have been amended.
Claims 15-22 are currently pending.


Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
Claim 15, the applicant argued that according to claims 15 and 19, the second carrier (for transmitting the D2D discovery signal) and the third carrier (reference carrier for measurement/synchronization for transmitting the D2D discovery signal) are different from each other. There is no case where the resource for the D2D discovery signal overlaps with or is the same as the resource for the D2D synchronization. As evidenced from the paragraphs above, the D2D synchronization resource configuration information in Kim indicates the D2D synchronization signal transmission resources in the carrier on which the D2D discovery signal is transmitted. Thus, the D2D synchronization signal transmission resources and the D2D discovery signal resources may be on the same carrier. Because of this, the "D2D synchronization resource configuration information" of Kim and the "measurement carrier indication information" of claims 15 and 19 are 
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.8, Kim clearly discloses that synchronization carrier frequency e.g., F3 is different from D2D discovery carrier frequency e.g., F2 since in paragraph [0177] teaches “in the D2DSS subframe, the D2DSS is transmitted at the central 6 PRBs as denoted by reference number 850” and in paragraph [0178] teaches “accordingly, this embodiment proposes a method of increasing the size of the frequency domain discovery signal transmission resource unit of the D2DSS subframe. That is, it is configured that, for non-D2DSS transmission, the same resource size as the normal subframe, i.e. 2 PRBs as denoted by reference numbers 802, 803, 804, 807, 808, and 809 in FIG. 8 is used; but for D2DSS transmission, an extended resource size, i.e. three PRBs (805 and 806 of FIG. 8) is used. The D2D UE selects one of the discovery resources of which each is made up of 2 or three PRBs as shown in FIG. 8 to transmit the discovery signal”, thus discovery signal in 802, 803, 804, 807, 808, and 809 have different carrier frequency than synchronization signal 850 (see Kim, Fig.8 [0177] and [0178]). Kim also discloses that a base station eNB is generating system information blocks (SIB-M and SIB-N) signal including D2D synchronization resource configuration information, synchronization configuration includes resource comprising reference carrier and the reference carrier resource for synchronization which is considered as a third carrier frequency since the base station eNB is transmitting the  downlink channel measurement resource carrier frequency to the UE (see Kim, Fig.16 steps 1604-1605 [0257]-[0258] and Fig.18 [0273]).


Additionally, Siomina’339 discloses when operating, e.g. performing measurements (e.g., inter-frequency RSRP/RSRQ and RSTD) and/or receiving broadcast channels (e.g., system information reading on PBCH), on a carrier frequency or "Inter-frequency 

Claim 19, Applicant make arguments the same argument as in claim 15. Please see the above for examiner’s response.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.3211 or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Langi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is 
Federal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001).
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely on line using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of Co-pending Application 16/663717 in view of Kim et al. (provisional application No. 62/026552 filed on 07/18/2014 and provisional application No. 62/033464 filed on 08/05/2014 and provisional application No. 62/073163 filed on 10/31/2014) [hereinafter as Kim], US 2017/0150480 A1. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 15, the claim 1 of co-pending application discloses a method for supporting a device-to-device (D2D) operation of a user equipment (UE) in a wireless communication system, the method performed by a base station and comprising: generating measurement carrier indication information which indicates a third frequency; and transmitting the measurement carrier indication information to the UE; wherein when based on i) a second frequency on which a D2D discovery signal is to be transmitted by the UE is different from a first frequency on which the base station is connected with the UE and ii) the UE being configured with the measurement carrier indication information for the third frequency, the third frequency indicated by the measurement carrier indication information is a reference frequency for downlink measurements and synchronization by the UE transmitting the D2D discovery signal, and wherein the third frequency is not determined by measurements made by the UE.
	The co-pending application does not disclose a method for supporting a device-to-device (D2D) operation of a user equipment (UE) in a wireless communication system, the method performed by a base station and comprising: generating measurement carrier indication information informing a third frequency; and transmitting the measurement carrier indication information to the UE, and wherein the third carrier is not determined by measurements made by the UE.
	However, Kim discloses supporting a device-to-device (D2D) operation of a user equipment (UE) in a wireless communication system, the method performed by a base station and comprising: generating measurement carrier indication information informing a third carrier; and transmitting the measurement carrier indication to the UE, and wherein the third carrier is not determined by measurements made by the UE (Fig.1 Abstract, Fig.16 [0255], Fig.16 step 1604-1605 [0257]-[0258], Fig.17 step 1704-1705 [0263]-[0264], Fig.18 [0273], Fig.20a-b [0297], Fig.20a-b [0309], Fig.28 [0424] and Fig.30 [0450]-[0452]).                                                 	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include supporting a device-to-device (D2D) operation of a user equipment (UE) in a wireless communication system, the method performed by a base station and comprising: generating measurement carrier indication information informing a third carrier; and transmitting the measurement carrier indication information to the UE, and wherein the third carrier is not determined by measurements made by the UE as taught by Kim is to be added in the co-pending application.                      	                                      	                                                   	Applicant's claim 15 merely broaden the scope of co-pending application claim 1 by eliminating the term "the measurement reference carrier information informs the third frequency as reference for synchronization and downlink measurements for transmitting the D2D discovery signal” from claim 1 from co-pending application.                                                         	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 16, the co-pending application does not disclose the third carrier is a carrier linked to the second carrier via system information.                                           	However, Kim discloses the third carrier is a carrier linked to the second carrier via system information (Fig.3 [0120]-[0122], and Fig.16 [0257]-[0258]). 	                                                                                                                            	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the third carrier is a carrier linked to the second carrier via system information as taught by Kim is to be added in the co-pending application.

Regarding claim 17, the co-pending application does not disclose the third carrier is a carrier linked to the second carrier via system information.                                           	However, Kim discloses the third carrier is a carrier linked to the second carrier via system information (Page 70 of 62033464P). 	                                                                                                                                         	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the third carrier is a carrier linked to the second carrier via system information as taught by Kim is to be added in the co-pending application.

Regarding claim 18, the co-pending application does not disclose the third carrier and the first carrier are the same carrier.                                           	                                  	However, Kim discloses the third carrier and the first carrier are the same carrier (Fig.6 [0140] and [0141]). 	                                                                                                                                         	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the third carrier and the first carrier are the same carrier as taught by Kim is to be added in the co-pending application.

Regarding claim 19, the claim 5 of co-pending application discloses a user equipment (UE) comprising: a transceiver for transmitting and receiving a radio signal; and                                                a processor coupled to the transceiver, wherein the processor is configured to: generate measurement carrier indication information which indicates a third frequency; and transmit the measurement carrier indication information to the UE; wherein: based on i) a second frequency on which a D2D discovery signal is to be transmitted by the UE is different from a first frequency on which the base station is connected with the UE and ii) the UE being configured with the measurement carrier indication information for the third frequency, the third frequency indicated by the measurement carrier indication information is a reference frequency for downlink measurements and synchronization by the UE transmitting the D2D discovery signal, and wherein the third frequency is not determined by measurements made by the UE.	                    	                                                                                               	The co-pending application does not disclose a user equipment (UE) comprising: a transceiver for transmitting and receiving a radio signal; and a processor coupled to the transceiver, wherein the processor is configured to: receive, from a base station, measurement reference carrier information for a third carrier, wherein the measurement reference carrier information informs the third carrier as reference for synchronization and downlink measurements for transmitting the D2D discovery signal, and transmit the D2D discovery signal, and wherein the third carrier is not determined by measurements made by the UE.                                      	                      	However, Kim discloses a user equipment (UE) comprising: a transceiver for reference carrier information for a third carrier, wherein the measurement reference carrier information informs the third carrier as reference for synchronization and downlink measurements for transmitting the D2D discovery signal, and transmit the D2D discovery signal, and wherein the third carrier is not determined by measurements made by the UE (Fig.1 Abstract, Fig.16 [0255], Fig.16 step 1604-1605 [0257]-[0258], Fig.17 step 1704-1705 [0263]-[0264], Fig.18 [0273], Fig.20a-b [0297], Fig.20a-b [0309], Fig.28 [0424] and Fig.30 [0450]-[0452]).                                                                                 	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include a user equipment (UE) comprising: a transceiver for transmitting and receiving a radio signal; and a processor coupled to the transceiver, wherein the processor is configured to: receive, from a base station, measurement reference carrier information for a third carrier, wherein the measurement reference carrier information informs the third carrier as reference for synchronization and downlink measurements for transmitting the D2D discovery signal, and transmit the D2D discovery signal, and wherein the third carrier is not determined by measurements made by the UE as taught by Kim is to be added in the co-pending application.                      	                                                       	                     	Applicant's claim 19 merely broaden the scope of co-pending application claim 5 by eliminating the term "the measurement reference carrier information informs the third carrier as reference for synchronization and downlink measurements for transmitting the D2D discovery signal” from claim 5 from co-pending application.                                                         In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 20, the co-pending application does not disclose the third carrier is a carrier linked to the second carrier via system information.                                           	However, Kim discloses the third carrier is a carrier linked to the second carrier via system information (Fig.3 [0120]-[0122], and Fig.16 [0257]-[0258]). 	                                                                                                                           	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the third carrier is a carrier linked to the second carrier via system information as taught by Kim is to be added in the co-pending application.

Regarding claim 21, the co-pending application does not disclose the third carrier is a carrier not linked to the second carrier via system information.                                           	However, Kim discloses the third carrier is a carrier not linked to the second carrier via system information (Page 70 of 62033464P). 	                                                                                                                                         	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the third carrier is a carrier not linked to the second carrier via system information as taught by Kim is to be added in the co-pending application.

Regarding claim 22, the co-pending application does not disclose the third carrier and the first carrier are the same carrier.                                           	                        	However, Kim discloses the third carrier and the first carrier are the same carrier (Fig.6 [0140] and [0141]). 	                                                                                                                                         	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the third carrier and the first carrier the same carrier as taught by Kim is to be added in the co-pending application.

Instant Application: 16/404904 
Co-pending application 16/663717 
15. A method for supporting a device-to-device (D2D) operation of a user equipment (UE) in a wireless communication system, the method performed by a base station and comprising:
generating measurement carrier indication information informing a third carrier;
and
transmitting the measurement carrier indication information to the UE;
wherein based on i) a second carrier on which a D2D discovery signal is to be transmitted by the UE being different from a first carrier on which the base station is connected with the UE and ii) the UE being configured with the measurement carrier indication information for the third carrier, the third carrier indicated by the measurement carrier indication information is a reference carrier for downlink measurements and synchronization by the UE transmitting the D2D discovery signal , and wherein the third carrier is not determined by measurements made by the UE.






19. A base station comprising:
a transceiver for transmitting and receiving a radio signal; and
a processor operationally coupled to the transceiver, wherein the processor is configured to:
generate measurement carrier indication information for a third carrier, and

wherein based on i) a second carrier on which a D2D discovery signal is to be transmitted by the UE being different from a first carrier on which the base station is connected with the UE and ii) the UE being configured with the measurement carrier indication information for the third carrier, the third carrier indicated by the measurement carrier indication information is a reference carrier for downlink measurements and synchronization by the UE transmitting the D2D discovery signal , and wherein the third carrier is not determined by measurements made by the UE.


A method of transmitting a device-to-device (D2D) discovery signal in a wireless communication system, the method performed by
a user equipment (UE) and comprising:
receiving, from a base station, measurement reference carrier information for a third frequency,
wherein the measurement reference carrier information informs the third frequency as reference for synchronization and downlink measurements for transmitting the D2D discovery signal; and
transmitting the D2D discovery signal,
wherein, when a second frequency on which the D2D discovery signal is
transmitted by the UE is different from a first frequency on which the UE is connected
with the base station, the UE uses the third frequency as reference for the synchronization and
the downlink measurements for transmitting the D2D discovery signal. 








5. (currently amended) A user equipment (UE) comprising:
a transceiver for transmitting and receiving a radio signal; and
a processor coupled to the transceiver, wherein the processor is configured to:
measurement reference carrier information for a third frequency,
wherein the measurement reference carrier information informs the third frequency as reference for synchronization and downlink measurements for transmitting the D2D discovery signal, and
transmit the D2D discovery signal,
wherein, when a second frequency on which the D2D discovery signal is
transmitted by the UE is different from a first frequency on which the UE is connected
with the base station, the UE uses the third frequency as reference for the synchronization and
the downlink measurements for transmitting the D2D discovery signal.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 15-16, 17-18, 19-20 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (provisional application No. 62/026552 filed on 07/18/2014 and provisional application No. 62/033464 filed on 08/05/2014 and provisional application No. 62/073163 filed on 10/31/2014) [hereinafter as Kim], US 2017/0150480 A1 in view of Siomina et al. [hereinafter as Siomina], US 2016/0198339 A1.
Regarding claim 15, Kim discloses wherein a method for supporting a device-to-device (D2D) operation of a user equipment (UE) in a wireless communication system (Fig.1 Abstract, supporting a device-to-device (D2D) operation of a user equipment (UE) terminal in a wireless communication system), the method performed by a base station (Fig.16 [0255], a bases station eNB is performing the method/a description is made of the eNB operation) and comprising:
generating measurement carrier indication information which indicates a third carrier (Fig.16 step 1604-1605 [0257]-[0258], SIB signal including D2D synchronization resource configuration information, synchronization configuration includes resource comprising reference carrier and the reference carrier resource for synchronization may be considered as a third carrier and Fig.17 step 1704-1705 [0263]-[0264], the receipt by UE of the synchronization configuration information); and
transmitting the measurement carrier indication information to the UE (Fig.20a-b [0309], the base station PCell is operating in FDD mode 2101 with a downlink frequency of f1 and uplink frequency f2 to the UE and Fig.20a-b [0297], eNB 2001 is transmitting carrier aggregation indication information to the UE 2004 through the TDD cell 2002 and FDD cell 2003); wherein:
the third carrier indicated by the measurement carrier indication information is a reference carrier for downlink measurements and synchronization by the UE transmitting the D2D discovery signal (Fig.16 step 1604-1605 [0257]-[0258], the third carrier is a reference carrier used for synchronization resource configuration information in the SIB signal and Fig.18 [0273], downlink measurements on the strength of the signal and D2D synchronization signal by the UE transmitting the D2D discovery signal and Fig.30 [0450]-[0452], channel measurement resources carrier frequency for reference signals), and wherein the third carrier is not determined by measurements made by the UE (Fig.16 step 1604-1605 [0257]-[0258], the third carrier is not determined by the UE when the eNB determines and transmits the SIB signal including the D2D synchronization resource configuration information and Fig.18 [0273], the third carrier is not determined by downlink measurements on the strength of the signal performed by the UE and Fig.28 [0424], the third carrier is not determined by measurement made by the UE when the eNB determines for downlink transmissions). 
	However, Kim does not specifically appear to disclose wherein based on i) a second carrier on which a D2D discovery signal is to be transmitted by the UE being different from a first carrier on which the base station is connected with the UE and ii) the UE being configured with the measurement carrier indication information for the third carrier, in the same field of endeavor, Siomina’339 teaches wherein based on i) a second carrier on which a D2D discovery signal is to be transmitted by the UE being different from a first carrier on which the base station is connected with the UE and ii) the UE being configured with the measurement carrier indication information for the third carrier (Siomina’339: Fig.3-6 [0029], lines 1-6, "Inter-frequency operation generally may refer to operating, e.g. performing measurements (e.g., inter-frequency RSRP/RSRQ and RSTD) and/or receiving broadcast channels (e.g., system information reading on PBCH), on a carrier frequency which is different from the serving frequency(-ies)" to make use of different carrier frequencies so as to avoid requiring measurement gaps and Fig.3-6 [0167], configuring a D2D enable node or UE with the carrier frequency indication message information for D2D operation and Fig.3-6 [0208]-[0209], a D2D enable node or UE is configured with the radio measurement carrier indication message information for the third carrier synchronization signal).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Kim to incorporate the teaching of Siomina’339 in order to provide efficient and reliable communication functionality.			                                                                  	It would have been beneficial to use a D2D enabled node or UEs with a single receiver chain which normally requires measurement gaps for inter-frequency operation; other D2D enabled node or UEs may be always or in certain conditions capable of inter-frequency operation without measurement gaps as taught by Siomina’339 to have incorporated in the system of Kim to provide for improved communication performance and communication efficiency. (Siomina’339, Fig.3-6 [0029], lines 6-10, Fig.2-6 [0034], lines 1-9, Fig.3-6 [0167] lines 1-14 and Fig.3-6 [0208]-[0209] lines 1-13)

Regarding claim 16, Kim and Siomina’339 disclosed all the elements of claim 15 as stated above wherein Kim a further discloses the third carrier is a carrier linked to the second carrier via system information (Fig.3 [0120]-[0122], the third carrier is a carrier linked to the second carrier via system information (SI) and Fig.16 [0257]-[0258], the third carrier is a carrier linked to the second carrier via system information block (SIB)). Additionally, Siomina’339 disclose wherein the third carrier is a carrier linked to the second carrier via system information ("In systems with multiple carrier frequencies, a D2D enabled node or UE may operate over two or more carrier frequencies in parallel or in a sequential order, e.g., when performing measurements, transmitting or receiving radio signals or channels" Siomina’339: [0028]; "Inter-frequency operation generally may refer to operating, e.g. performing measurements (e.g., inter-frequency RSRP/RSRQ and RSTD) and/or receiving broadcast channels {e.g., system information reading on PBCH), on a carrier frequency which is different from the serving frequency(-ies )" Siomina’339: [0029]).

Regarding claim 17, Kim and Siomina’339 disclosed all the elements of claim 15 as stated above wherein Kim further discloses the third carrier is a carrier linked to the second carrier via system information "If neither the UE dedicate resource for ProSe direct discovery/communication transmission is allocated by the eNB nor the radio resource pool information for ProSe direct discovery/communication transmission is received through the system information block, the UE may request the eNB for the UE-dedicated resource for ProSe direct discovery/ communication transmission (Page 71 of 62033464Provisional); "The UE may establish an RRC connection with the eNB 504 for LTE communication or for requesting the eNB 504 to allocate UE-dedicated resource for transmission of ProSe direct discovery/communication at step 525. in the latter case, the eNB 504 allocates the UE-dedicated resource for transmission of the ProSe direct discovery/ communication to the UE 500 using an RRC layer control message of the LTE system which is called RRCConnectionReconfiguration and, the UE dedicated resource for transmission of the ProSe direct communication using a Physical (PHY) layer control information at step 530 (Page 70 of 62033464P).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Siomina’339 

Regarding claim 18, Kim and Siomina’339 disclosed all the elements of claim 15 as stated above wherein Kim further discloses the third carrier and the first carrier are the same carrier ([0140] FIG. 6 is a flowchart illustrating a D2DSS transmission procedure of a UE and [0141], "The UE starts discovery operation at step 601 and receives the eNB discovery resource pool information at step 602 to know whether the D2DSS is configured. If it is determined for the UE to transmit D2DSS at step 603, the UE transmits the D2DSS in the discovery resource pool at step 604 and then transmits its discovery signal at a position selected in the discovery resource pool at step 605. If it is not determined for the UE to transmit D2DSS at step 603, the UE transmits its discovery signal at the position selected in the discovery resource pool immediately at step 605 i.e., the third carrier and the first carrier are the same carrier and Fig.4 [0130], the third carrier primary synchronization signal (PSS) reference signals is the same carrier as a carrier of the first frequency). Additionally, Siomina’339 also discloses the third carrier and the first carrier are the same carrier (page 8 left Column In table 7, Siomina’339 illustrates possible combinations of f1, carrier used for D2D communication with those of f2 and f3, carrier frequencies used for communication with the base station. The table illustrates that f1 may be same or different).  
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Siomina’339 to incorporate the teaching of Kim in order to provide for optimization of radio networks as well as improvement of data rate.			                                                                  	It would have been beneficial to start discovery operation at step 601 and receives the eNB discovery resource pool information at step 602 to know whether the D2DSS is configured. If it is determined for the UE to transmit D2DSS at step 603, the UE transmits the D2DSS in the discovery resource pool at step 604 and then transmits its discovery signal at a position selected in the discovery resource pool at step 605. If it is not determined for the UE to transmit D2DSS at step 603 as taught by Kim to have incorporated in the system of Siomina’339 to provide for optimization of radio networks as well as improvement of data rate. (Kim, Fig.6 [0140] and [0141])

Regarding claim 19, Kim discloses wherein a base station (Fig.1 Abstract, a base station device eNB 101 and Fig.19 [0275]-[0276], the base station device eNB) comprising:
a transceiver for transmitting and receiving a radio signal (Fig.19 [0275]-[0277], the base station device eNB comprising a transceiver 1910 for transmitting and receiving a radio signal); and
a processor operationally coupled to the transceiver (Fig.19 [0275]-[0277], a controller 1920/processor operationally coupled to the transceiver 1910), wherein the processor is configured to (Fig.19 [0278]-[0279], a controller 1920/processor is configured to):
generate measurement carrier indication information which indicates a third carrier (Fig.16 step 1604-1605 [0257]-[0258], SIB signal including D2D synchronization resource configuration information, synchronization configuration includes resource comprising reference carrier and the reference carrier resource for synchronization may be considered as the third carrier and Fig.17 step 1704-1705 [0263]-[0264], the receipt by UE of the synchronization configuration information), and
transmit the measurement carrier indication information to the UE (Fig.20a-b [0309], the base station PCell is operating in FDD mode 2101 with a downlink carrier frequency of f1 and uplink carrier frequency f2 to the UE and Fig.20a-b [0297], eNB 2001 is transmitting carrier aggregation indication information to the UE 2004 through the TDD cell 2002 and FDD cell 2003), wherein:
the third carrier indicated by the measurement carrier indication information is a reference carrier for downlink measurements and synchronization by the UE transmitting the D2D discovery signal (Fig.16 step 1604-1605 [0257]-[0258], the third carrier is a reference carrier used for synchronization resource configuration information in the SIB signal and Fig.18 [0273], downlink measurements on the strength of the signal and D2D synchronization signal by the UE transmitting the D2D discovery signal and Fig.30 [0450]-[0452], channel measurement resources carrier frequency for reference signals), and wherein the third carrier is not determined by measurements made by the UE (Fig.16 step 1604-1605 [0257]-[0258], the third carrier is not determined by the UE when the eNB determines and transmits the SIB signal including the D2D synchronization resource configuration information and Fig.18 [0273], the third carrier is not determined by downlink measurements on the strength of the signal performed by the UE and Fig.28 [0424], the third carrier is not determined by measurement made by the UE when the eNB determines for downlink transmissions).
	However, Kim does not specifically appear to disclose wherein based on i) a second carrier on which a D2D discovery signal is to be transmitted by the UE being different from a first carrier on which the base station is connected with the UE and ii) the UE being configured with the measurement carrier indication information for the third carrier, in the same field of endeavor, Siomina’339 teaches wherein based on i) a second carrier on which a D2D discovery signal is to be transmitted by the UE being different from a first carrier on which the base station is connected with the UE and ii) the UE being configured with the measurement carrier indication information for the third carrier (Siomina’339: Fig.3-6  [0029], lines 1-6, "Inter-frequency operation generally may refer to operating, e.g. performing measurements (e.g., inter-frequency RSRP/RSRQ and RSTD) and/or receiving broadcast channels (e.g., system information reading on PBCH), on a carrier frequency which is different from the serving frequency(-ies)" to make use of different carrier frequencies so as to avoid requiring measurement gaps and Fig.3-6 [0167], configuring a D2D enable node or UE with the carrier frequency indication message information for D2D operation and Fig.3-6 [0208]-[0209], a D2D enable node or UE is configured with the radio measurement carrier indication message information for the third carrier synchronization signal).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Kim to incorporate the teaching of Siomina’339 in order to provide efficient and reliable communication functionality.			                                                                  	It would have been beneficial to use a D2D enabled node or UEs with a single receiver chain which normally requires measurement gaps for inter-frequency operation; other D2D enabled node or UEs may be always or in certain conditions capable of inter-frequency operation without measurement gaps as taught by Siomina’339 to have incorporated in the system of Kim to provide for improved communication performance and communication efficiency. (Siomina’339, Fig.3-6 [0029], lines 6-10, Fig.2-6 [0034], lines 1-9, Fig.3-6 [0167] lines 1-14 and Fig.3-6 [0208]-[0209] lines 1-13)

Regarding claim 20, Kim and Siomina’339 disclosed all the elements of claim 19 as stated above wherein Kim a further discloses the third carrier is a carrier linked to the second carrier via system information (Fig.3 [0120]-[0122], the third carrier is a carrier linked to the second carrier via system information (SI) and Fig.16 [0257]-[0258], the third carrier is a carrier linked to the second carrier via system information block (SIB)). Additionally, Siomina’339 disclose wherein the third carrier is a carrier linked to the ("In systems with multiple carrier frequencies, a D2D enabled node or UE may operate over two or more carrier frequencies in parallel or in a sequential order, e.g., when performing measurements, transmitting or receiving radio signals or channels" Siomina’339: [0028]; "Inter-frequency operation generally may refer to operating, e.g. performing measurements (e.g., inter-frequency RSRP/RSRQ and RSTD) and/or receiving broadcast channels (e.g., system information reading on PBCH), on a carrier frequency which is different from the serving frequency(-ies )" Siomina’339: [0029]).

Regarding claim 21, Kim and Siomina’339 disclosed all the elements of claim 19 as stated above wherein Kim further discloses the third carrier is a carrier not linked to the second carrier via system information "If neither the UE dedicate resource for ProSe direct discovery/communication transmission is allocated by the eNB nor the radio resource pool information for ProSe direct discovery/communication transmission is received through the system information block, the UE may request the eNB for the UE-dedicated resource for ProSe direct discovery/communication transmission (Page 71 of 62033464Provisional); "The UE may establish an RRC connection with the eNB 504 for LTE communication or for requesting the eNB 504 to allocate UE-dedicated resource for transmission of ProSe direct discovery/communication at step 525. in the latter case, the eNB 504 allocates the UE-dedicated resource for transmission of the ProSe direct discovery/communication to the UE 500 using an RRC layer control message of the LTE system which is called RRCConnectionReconfiguration and, the UE dedicated resource for transmission of the ProSe direct communication using a Physical (PHY) layer control information at step 530 (Page 70 of 62033464Provisional).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Siomina’339 to incorporate the teaching of Kim in order to provide for optimization of radio networks as well as improvement of data rate.			                                                                  	It would have been beneficial to establish an RRC connection with the eNB 504 for LTE communication or for requesting the eNB 504 to allocate UE-dedicated resource for transmission of ProSe direct discovery/communication at step 525. in the latter case, the eNB 504 allocates the UE-dedicated resource for transmission of the ProSe direct discovery/communication to the UE 500 using an RRC layer control message of the LTE system which is called  RRCConnectionReconfiguration and, the UE dedicated resource for transmission of the ProSe direct communication using a Physical (PHY) layer control information at step 530 as taught by Kim to have incorporated in the system of Siomina’339 to provide for optimization of radio networks as well as improvement of data rate. (Kim, Page 70 of 62033464P and Page 71 of 62033464Provisional and Page 81 of 62033464Provisional)

Regarding claim 22, Kim and Siomina’339 disclosed all the elements of claim 19 as stated above wherein Kim further discloses the third carrier and the first carrier are the same carrier ([0140] FIG. 6 is a flowchart illustrating a D2DSS transmission procedure of a UE and [0141], "The UE starts discovery operation at step 601 and receives the eNB discovery resource pool information at step 602 to know whether the D2DSS is configured. If it is determined for the UE to transmit D2DSS at step 603, the UE transmits the D2DSS in the discovery resource pool at step 604 and then transmits its discovery signal at a position selected in the discovery resource pool at step 605. If it is not determined for the UE to transmit D2DSS at step 603, the UE transmits its discovery signal at the position selected in the discovery resource pool immediately at step 605 i.e., the third carrier and the first carrier are the same carrier and Fig.4 [0130], the third carrier primary synchronization signal (PSS) reference signals is the same carrier as a carrier of the first frequency). Additionally, Siomina’339 also discloses the third carrier and the first carrier are the same carrier (page 8 left Column In table 7, Siomina’339 illustrates possible combinations of f1, carrier used for D2D communication with those of f2 and f3, carrier frequencies used for communication with the base station. The table illustrates that f1 may be same or different).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Siomina’339 to incorporate the teaching of Kim in order to provide for optimization of radio networks as well as improvement of data rate.			                                                                  	It would have been beneficial to start discovery operation at step 601 and receives the eNB discovery resource pool information at step 602 to know whether the D2DSS is configured. If it is determined for the UE to transmit D2DSS at step 603, the UE transmits the D2DSS in the discovery resource pool at step 604 and then transmits its discovery signal at a position selected in the discovery resource pool at step 605. If it is not determined for the UE to transmit D2DSS at step 603 as taught by Kim to have 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/V.L/Examiner, Art Unit 2414      


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414